    Case 1:21-cv-00717-BMC Document 19 Filed 06/03/21 Page 1 of 1 PageID #: 73




                                                                      Jackson Lewis P.C.
                                                                      58 South Service Road, Suite 250
                                                                      Melville NY 11747
                                                                      (631) 247-0404 Direct
                                                                      (631) 247-0417 Fax
                                                                      jacksonlewis.com




My Direct Dial is: (631) 247-4657
MY EMAIL ADDRESS IS: ANA.SHIELDS@JACKSONLEWIS.COM


                                                                June 3, 2021

VIA ECF

Honorable Brian M. Cogan, U.S.D.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                                             Re:      Bryce Mottram vs. Schmitt Industries, Inc. d/b/a
                                                      Ample Hills Creamery and Michael Zapata
                                                      Case No. 21-CV-00717

Dear Judge Cogan:

        As counsel for Defendants, together with counsel for Plaintiff, we write to advise that the
parties have reached a settlement in principle. As such, together with Plaintiff, we write to
jointly and respectfully request that the dates within the Court’s Scheduling Order (Doc. No. 16)
be held in abeyance pending submission of a Stipulation of Dismissal with Prejudice on or
before July 19, 2021.1

         We appreciate Your Honor’s consideration of this request.

                                                               Respectfully submitted,

                                                               JACKSON LEWIS PC

                                                               Ana C. Shields

                                                               Ana C. Shields
ACS/pr
cc:   All counsel of Record, via ECF


1
  The parties have allowed approximately 45 days for filing to ensure time to draft the agreement and to allow for
the mandatory 21 day review period and 7 day revocation period under NYS law.
